USCA11 Case: 18-11822     Date Filed: 06/11/2021    Page: 1 of 15



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11822
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 3:16-cr-00054-MCR-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                   versus

NICHOLAS G. PEACOCK,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                               (June 11, 2021)

Before LAGOA, BRASHER, and TJOFLAT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 18-11822       Date Filed: 06/11/2021    Page: 2 of 15



      Nicholas Peacock, a pro se federal prisoner, appeals following his

conviction on a guilty plea to two felony counts—enticing a minor to engage in

sexual activity, and travelling for illicit sexual activity with a person under the age

of 16. On appeal, he appears to argue that his guilty plea was involuntarily and

unknowingly made. The government responds that Peacock has abandoned this

point on appeal and—assuming arguendo that he did not abandon it—that any

arguments that the plea was involuntary or that the District Court abused its

discretion in denying Peacock’s motions to withdraw the plea are meritless. While

we disagree that Peacock has abandoned these arguments, we nevertheless

conclude that Peacock’s plea was voluntarily and knowingly made. Likewise, we

find no abuse of discretion in the District Court’s denials of Peacock’s motions to

withdraw his plea. We accordingly affirm.

                                           I.

      On June 21, 2016, a federal grand jury for the Northern District of Florida

indicted Peacock for enticing a minor to engage in sexual activity, in violation of

18 U.S.C. § 2422(b) (Count 1), and travelling for illicit sexual activity with a

person under the age of 16, in violation of 18 U.S.C. § 2423(b) (Count 2).

Following his initial appearance, Peacock was appointed counsel, and in October

2016, Peacock’s attorney moved the District Court to hold a hearing to determine

whether Peacock was competent to stand trial. In a pretrial evaluation report, a


                                           2
           USCA11 Case: 18-11822           Date Filed: 06/11/2021       Page: 3 of 15



psychologist hired by defense counsel determined that Peacock was incompetent to

stand trial due to psychosis and paranoid delusions. But a court-appointed

psychologist disagreed in light of Peacock’s “thorough understanding of legal

concepts” and his “ability to apply this knowledge to the facts of his own case.”

Relying on the court-appointed psychologist, the District Court found Peacock

competent.

       In June 2017, Peacock’s attorney requested a Faretta 1 hearing after Peacock

indicated that he wished to represent himself, and in July 2017, the attorney again

moved for a mental evaluation, as Peacock had been placed on suicide watch in

jail. Then, interestingly, the same psychologist defense counsel previously hired—

who had found Peacock incompetent—conducted another mental evaluation,

changed her opinion, and found him competent.

       The Faretta and competency hearings were held conjunctively. The District

Court first found that Peacock was competent to stand trial based on the three

psychological reports that were submitted, stating that Peacock’s contemplations of

suicide did not amount to an incapacity to appreciate the reality of his situation.




       1
         Before a court allows a criminal defendant to proceed pro se, the defendant must clearly
and unequivocally assert his right of self-representation. See Faretta v. California, 422 U.S. 806,
835, 95 S. Ct. 2525, 2541 (1975). A Faretta hearing is thus conducted when a criminal
defendant wishes to represent himself and waive court appointed counsel.
                                                3
         USCA11 Case: 18-11822        Date Filed: 06/11/2021    Page: 4 of 15



The District Court then denied Peacock leave to proceed pro se because his waiver

of counsel was not unequivocal.

      So, in July 2017, Peacock pled guilty to both counts in the indictment

pursuant to a written plea agreement. Importantly, the plea agreement itself stated

that Peacock was pleading guilty because he was “in fact guilty of the charges

alleged.” The agreement likewise noted that Peacock was pleading guilty

voluntarily, knowingly, and with the advice of counsel.

      At the Federal Rule of Criminal Procedure 11 plea hearing, the District

Court placed Peacock under oath and informed him that, should he not tell the truth

during his plea colloquy, he could be subjected to a perjury charge. The Court

confirmed that Peacock graduated from high school and even attended some

college courses. Peacock then stated that he had enlisted in the Navy for a short

period of time, and after his discharge, held a few other jobs. He denied being on

any medications that would impair his capacity to think clearly.

      As the hearing continued, the District Court confirmed that Peacock signed

the plea agreement with the assistance of counsel. It explained to Peacock the

charges he faced, listing both the elements and possible penalties for each charge;

Peacock confirmed that he understood the elements and penalties. The District

Court next ensured that Peacock understood that, by pleading guilty, he waived his

right to trial and other constitutional trial rights. Then, the Court confirmed that


                                           4
         USCA11 Case: 18-11822       Date Filed: 06/11/2021    Page: 5 of 15



Peacock and his attorney spoke about the plea agreement and the rights he would

be giving up as a result.

      With that taken care of, the District Court next asked Peacock to confirm the

factual basis for his plea. At this point, Peacock began to push back. The

government and the District Court then agreed that if Peacock continued to fight

the factual basis for his plea, Peacock would need to proceed to trial. Peacock’s

attorney attempted to explain why Peacock was pushing back against the facts, but

the District Court stated that it did not want to take Peacock’s plea if Peacock

himself would not admit to the factual basis and thus fully comprehend the plea.

Peacock subsequently admitted to driving from North Carolina to Florida to meet a

twelve-year-old girl that he wanted to have sex with. So, the District Court again

asked Peacock if the factual basis for the plea documents was true, and Peacock

finally conceded that it was.

      The District Court—wanting to ensure that Peacock was pleading guilty

“knowingly and intelligently”—next asked Peacock if anyone (including his

attorney) pressured, threatened, or coerced him to plead guilty. Peacock said that

no one had. The District Court further inquired whether Peacock had any issues

with his attorney that he wanted to bring to the Court’s attention. Again, Peacock

stated that he did not. So, the District Court then informed Peacock that if it

accepted his guilty plea, he would not be able to withdraw the plea “except for


                                          5
         USCA11 Case: 18-11822       Date Filed: 06/11/2021    Page: 6 of 15



under very extraordinary circumstances.” The Court also stated that Peacock was

“alert and intelligent such that [he understood] the nature of the charges,” and that

he made the plea “voluntarily of [his] own free will without any threats or pressure

or coercion from anyone else[.]” And, ultimately, the District Court accepted

Peacock’s guilty plea.

      But in August 2017, Peacock—proceeding pro se—filed a second request

for a Faretta hearing and moved to withdraw his guilty plea. He claimed that he

had “lied to [the District Court]” and stated that his attorney manipulated,

intimidated, scared, and coerced him into pleading guilty against his will. Peacock

likewise contended that his attorney did not give him discovery or inform him of

any of his rights, so he felt he had “no choice” but to plead guilty. The government

opposed Peacock’s motion to withdraw the guilty plea because it believed Peacock

could not show a “fair and just” reason for the withdrawal.

      Peacock’s attorney requested to withdraw from the case in response to

Peacock’s Faretta request. He claimed that irreconcilable differences existed

between he and Peacock, but he contended that he gave Peacock all discovery and

discussed all of the options Peacock had regarding trial and his guilty plea. The

magistrate judge held a hearing on the issue and permitted Peacock to represent

himself. The magistrate did, however, appoint a new attorney to be Peacock’s

standby counsel.


                                          6
         USCA11 Case: 18-11822       Date Filed: 06/11/2021   Page: 7 of 15



      The District Court then denied Peacock’s motion to withdraw his guilty plea.

The Court noted that Peacock had explicitly acknowledged at his plea hearing that

he waived his right to a trial and his defenses. Likewise, Peacock had

acknowledged and admitted the factual basis for his plea, which he conceded was

not threatened, pressured, or coerced. Peacock had been represented by competent

counsel and, in the District Court’s eyes, was alert and engaged during the plea

hearing, so the Court found that Peacock had not demonstrated a “fair and just

reason” for withdrawing his guilty plea.

      Apparently undissuaded, Peacock then moved to withdraw his plea a second

time. This second motion mostly mirrored the first, but Peacock also pointed out

that he had been on suicide watch the day before his plea hearing. Peacock argued

that he was giving hand signals during the plea hearing to indicate that he was in

distress, presumably because of his mental state. These “extraordinary

circumstances,” Peacock claimed, required that the guilty plea be withdrawn. The

District Court disagreed and—“for the reasons stated in the Court’s prior Order”—

denied the motion.

      At sentencing, Peacock (still proceeding pro se) claimed that he was only

trying to help remove his victim from her rough home life, that he loved her, and

that he did not “think [he] did anything horribly wrong.” The government

responded that Peacock’s refusal to accept responsibility for his crimes merited a


                                           7
          USCA11 Case: 18-11822        Date Filed: 06/11/2021   Page: 8 of 15



harsh sentence. The District Court ultimately sentenced Peacock to serve a total of

328 months’ imprisonment—the midpoint of his guideline range—for each count,

set to run concurrently, followed by a life term of supervised release. It noted that

Peacock was “extremely bright,” but, based on past psychological testing, was

“disturbed.” In particular, the Court found that he “preyed” on his victim,

“groomed her,” and “victimized her” in a way that would damage her for the rest

of her life.

       In the days following the sentencing hearing—but before the District Court

entered a final judgment—Peacock filed a self-styled motion to dismiss his

charges, along with a self-styled motion for reconsideration of his motion to

withdraw his guilty plea. The District Court denied both motions and then entered

a final judgment in April 2018. Peacock timely appealed and now appears to argue

that his guilty plea was involuntarily and unknowingly made. While we disagree

with the government’s contention that this argument was abandoned, we

nevertheless affirm the District Court because Peacock’s plea was made knowingly

and voluntarily, and the Court did not abuse its discretion in denying Peacock’s

motions to withdraw his guilty plea.

                                           II.

       As an initial matter, we construe pro se pleadings liberally. Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008). But issues not briefed by a pro se


                                           8
           USCA11 Case: 18-11822      Date Filed: 06/11/2021    Page: 9 of 15



litigant are deemed abandoned. Id. Thus, “a party seeking to raise a claim or issue

on appeal must plainly and prominently” do so. United States v. Jernigan, 341

F.3d 1273, 1283 n.8 (11th Cir. 2003).

       When appropriate, we will review the voluntariness of a guilty plea de novo.

United States v. Frye, 402 F.3d 1123, 1126 (11th Cir. 2005). But we review a

District Court’s denial of a motion to withdraw a guilty plea only for abuse of

discretion. United States v. Buckles, 843 F.2d 469, 471 (11th Cir. 1988).

                                          III.

       Peacock’s opening brief appears to argue that he was “intimidated and

coerced” into pleading guilty. To this, the government responds that Peacock’s

brief “contains no legal argument explaining why he believes his convictions are

invalid,” and thus he has abandoned “any and all challenges to his conviction and

sentence.” But even if he has not abandoned his challenges, the government

contends that Peacock’s plea was voluntary, and it was not an abuse of discretion

to deny his motions to withdraw his plea. We’ll address each of these arguments

in turn.

                                          A.

       We’ll start with the abandonment issue, since it can be disposed of quickly.

       Though Peacock’s pro se brief is not a model of clarity, it is entitled to

liberal construction. Timson, 518 F.3d at 874. On a few occasions in his brief,


                                           9
         USCA11 Case: 18-11822       Date Filed: 06/11/2021    Page: 10 of 15



Peacock states that he “signed papers that were not true,” that he “did not want to

sign,” and that were signed out of “fear and ignorance.” Peacock likewise claims

that because he was “intimidated and coerced,” he signed the papers “unwillingly

and unknowingly.” Read charitably, we can discern that Peacock is raising a

challenge to the voluntariness of his guilty plea—the “papers”—because he was

“intimidated and coerced.” Though the government would have us read Peacock’s

brief to abandon all challenges to his plea, it nevertheless recognizes that the brief

“appears to suggest that his guilty plea was involuntary.” We decline—as we

must—to read Peacock’s brief narrowly, and we thus conclude that Peacock did

not abandon his challenge to the guilty plea on appeal. See id. at 874.

                                          B.

       Next, we turn to whether Peacock’s plea was knowing and voluntary.

       Because a plea of guilty is a waiver of several constitutional rights, the

Due Process Clause of the Fourteenth Amendment requires the plea to be entered

voluntarily and knowingly. McCarthy v. United States, 394 U.S. 459, 466, 89 S.

Ct. 1166, 1171 (1969). Rule 11 of the Federal Rules of Criminal Procedure

creates a prophylactic scheme designed to ensure both that guilty pleas are

constitutionally made and that a full record will be available in the event that a

challenge is made to the plea. Id. at 465, 89 S. Ct. 1170. To determine whether

the waiver is knowing and voluntary, a court accepting a plea of guilty must


                                          10
        USCA11 Case: 18-11822       Date Filed: 06/11/2021    Page: 11 of 15



comply with the three “core objectives” of Rule 11 by ensuring that: (1) the

guilty plea is free from coercion; (2) the defendant understands the nature of the

charges; and (3) the defendant understands the direct consequences of his plea.

United States v. Presendieu, 880 F.3d 1228, 1238 (11th Cir. 2018).

      Regarding the first core principle, Rule 11(b)(2) elaborates that the court

must ensure that the plea did not result from force, threats, or promises not

included in the plea agreement. Fed. R. Crim. P. 11(b)(2). A defendant cannot

complain of coercion where his attorney, in his best professional judgment,

recommends that the defendant enter a guilty plea. Buckles, 843 F.2d at 472.

Whether the court has complied with the second core principle depends on a

variety of factors, including the complexity of the offense and the defendant’s

intelligence and education. Presendieu, 880 F.3d at 1238. And to comply with

the third core principle, the district court must inform the defendant of the rights

that he gives up by pleading guilty, the court’s authority to impose certain

punishments, and the possibility of a perjury prosecution for false statements

made during the plea colloquy. United States v. Moriarty, 429 F.3d 1012, 1019

(11th Cir. 2005); see also Fed. R. Crim. P. 11(b)(1). Thus, a plea is knowing and

voluntary when it is free from coercion, the defendant understands the nature of

the charges against him, and the defendant knows and understands the

consequences of the guilty plea. Frye, 402 F.3d at 1127.


                                         11
         USCA11 Case: 18-11822       Date Filed: 06/11/2021   Page: 12 of 15



      Here, Peacock has not shown that his guilty plea was unknowingly or

involuntarily made. As we outlined in part I, the District Court went to great

lengths at Peacock’s Rule 11 hearing to address each of the Rule’s “core

objectives.” The Court questioned Peacock regarding any coercion or force

placed upon him to plead guilty. Peacock—under oath—affirmed that he was not

subject to any force, coercion, or threats to entice him to plead guilty. The

District Court also questioned Peacock regarding his understanding of the nature

of his charges. The Court went into great detail regarding the elements and what

needed to be proven, and Peacock—a high-school- and college-educated man—

affirmed that he understood the charges against him. And finally, the District

Court questioned Peacock regarding his understanding of the constitutional rights

he was waiving in order to plead guilty, its authority to impose certain

punishments, and the implications of making a false confession. Once again,

Peacock confirmed that he understood. These affirmative statements, made under

oath, are presumptively truthful, see United States v. Medlock, 12 F.3d 185, 187

(11th Cir. 1994), and Peacock has not met his heavy burden to show that his

statements were false, see United States v. Rogers, 848 F.2d 166, 168 (11th Cir.

1988).




                                         12
        USCA11 Case: 18-11822       Date Filed: 06/11/2021    Page: 13 of 15



      So, when taking Rule 11’s concerns into consideration, Peacock’s plea was

knowingly and voluntarily made. It follows that the District Court did not err in

accepting Peacock’s guilty plea.

                                              C.

       And finally, we consider whether the District Court abused its discretion in

denying Peacock’s motions to withdraw his guilty plea.

       Where the core concerns of Rule 11 are not satisfied, the proper remedy is

for the district court to allow the defendant to withdraw his plea of guilty. United

States v. Jones, 143 F.3d 1417, 1419 (11th Cir. 1998). A district court may grant

a motion to withdraw a guilty plea if the defendant shows a “fair and just

reason,” but there is no “absolute right to withdraw a guilty plea.” Buckles, 843

F.2d at 471; see also Fed. R. Crim. P. 11(d)(2)(B) (providing that a defendant

may withdraw a guilty plea after acceptance, but prior to imposition of the

sentence, if the “defendant can show a fair and just reason for requesting the

withdrawal”). Indeed, a district court’s denial of a motion to withdraw a guilty

plea will “be reversed only if its decision is arbitrary or unreasonable.” Buckles,

843 F.2d at 471. In determining whether to allow a defendant to withdraw his

guilty plea, the district court “may consider the totality of the circumstances

surrounding the plea,” evaluating: “(1) whether close assistance of counsel was

available; (2) whether the plea was knowing and voluntary; (3) whether judicial


                                         13
        USCA11 Case: 18-11822       Date Filed: 06/11/2021    Page: 14 of 15



resources would be conserved; and (4) whether the government would be

prejudiced if the defendant were allowed to withdraw his plea.” Id. at 471–72

(citations omitted). When a defendant fails to satisfy the first two Buckles

factors, the district court need not give considerable weight or particular attention

to the remaining two factors. See United States v. Gonzalez-Mercado, 808 F.2d

796, 801 (11th Cir. 1987). And importantly, after the district court imposes a

sentence, the defendant may not withdraw his guilty plea, and the plea may only

be set aside on direct appeal or collateral attack. Fed. R. Crim. P. 11(e).

      We will not find an abuse of discretion if the district court conducted an

extensive plea colloquy prior to accepting the guilty plea. United States v. Brehm,

442 F.3d 1291, 1298 (11th Cir. 2006). And “[t]here is a strong presumption that

the statements made during the colloquy are true.” Medlock, 12 F.3d at 187.

Consequently, a defendant bears a heavy burden to show that his statements under

oath were false. Rogers, 848 F.2d at 168.

      With these principles in mind, we conclude that the District Court did not

abuse its discretion when it denied Peacock’s three motions to withdraw his guilty

plea. For the first two motions to withdraw the plea—both of which came before

sentencing—the District Court correctly concluded that no “just reason” existed to

allow Peacock to withdraw his guilty plea. The District Court addressed the first

two Buckles factors when denying Peacock’s motions to withdraw his guilty plea,


                                         14
         USCA11 Case: 18-11822      Date Filed: 06/11/2021   Page: 15 of 15



noting that Peacock was represented by competent counsel and that Peacock’s

plea was voluntarily and knowingly made. Although the District Court addressed

only those two Buckles factors, it was under no obligation to make any findings

regarding the remaining factors. See Gonzalez-Mercado, 808 F.2d at 801.

      Additionally, the District Court did not abuse its discretion in denying

Peacock’s motion for reconsideration of the denial of his guilty plea because the

motion was filed after the sentence was imposed, and Peacock had no right to

withdraw his guilty plea at that point. See Fed. R. Crim. P. 11(e). As such, the

District Court’s denials of Peacock’s motions to withdraw his guilty plea were not

“arbitrary or unreasonable,” and as a result, were not abuses of discretion. See

Buckles, 843 F.2d at 471.

                                        IV.

      Liberally construed, Peacock’s brief does not abandon the argument that his

guilty plea was unknowingly and involuntarily made. Nevertheless, we find that

Peacock’s plea was knowing and voluntary and that the District Court did not

abuse its discretion in denying Peacock’s motions to withdraw his plea.

Accordingly, we affirm.

      AFFIRMED.




                                         15